******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  GIANNONI v. COMMISSIONER OF TRANSPORTATION—DISSENT

   ESPINOSA, J., dissenting. I respectfully disagree with
the majority’s conclusion that the complaint filed by
the plaintiffs, David Giannoni and Michelle Giannoni,
on behalf of their minor son Nicholas, and the evidence
in the present case support a cause of action under the
state highway defect statute, General Statutes § 13a-
144, sufficient to overcome the claim of the defendant,
the Commissioner of Transportation, that the action
was precluded by the doctrine of sovereign immunity.
To the contrary, I conclude that the pleadings and the
evidence in the present case demonstrate that the plain-
tiffs cannot support a cause of action due to the fact
that Nicholas (1) was not a traveler on Route 113, a
state highway, when he rode his bicycle into a culvert,
and (2) the culvert itself is not a highway defect, as
the defendant did not reasonably expect or encourage
travelers to enter the culvert. By allowing the plaintiffs’
insufficient claim to proceed, the majority—bypassing
the well settled requirement that waivers of sovereign
immunity should be strictly construed in favor of the
state—expands the parameters of liability under § 13a-
144 beyond its current borders. This will have the likely
effect of inviting a plethora of highway defect claims
brought by plaintiffs whose injuries have only dubious
connections to actual state highway defects. Such a
result properly serves neither the principles of judicial
economy nor those plaintiffs who have suffered legiti-
mate injuries due to actual highway defects and is incon-
sistent with our prior constructions of the highway
defect statute. For these reasons, I would reverse the
judgment of the trial court, and, therefore, I respect-
fully dissent.
   It is well established that the state ‘‘cannot be sued
without its consent . . . .’’ (Internal quotation marks
omitted.) Miller v. Egan, 265 Conn. 301, 313, 828 A.2d
549 (2003); see Baker v. Ives, 162 Conn. 295, 298, 294
A.2d 290 (1972). Section 13a-144 serves as a legislative
waiver of the state’s sovereign immunity from suit in
cases where an individual is injured due to a defect on
a state highway. Kozlowski v. Commissioner of Trans-
portation, 274 Conn. 497, 501, 876 A.2d 1148 (2005);
General Statutes § 13a-144. Because § 13a-144 is a ‘‘leg-
islative exception to the common law doctrine of sover-
eign immunity,’’ the statute should ‘‘be strictly
construed in favor of the state.’’ (Internal quotation
marks omitted.) Stotler v. Dept. of Transportation, 313
Conn. 158, 166, 96 A.3d 527 (2014); White v. Burns, 213
Conn. 307, 312–13, 567 A.2d 1195 (1990). As the statute
provides for an express waiver of the state’s sovereign
immunity, plaintiffs have the burden of alleging a claim
‘‘falling within the scope of that waiver.’’ (Internal quo-
tation marks omitted.) Stotler v. Dept. of Transporta-
tion, supra, 165. Accordingly, in the context of the
present case, the plaintiffs’ failure to demonstrate a
cause of action under § 13a-144 would leave the plain-
tiffs with no recourse at common law due to the state’s
extant sovereign immunity. Baker v. Ives, supra, 298.
Thus, the decision on the defendant’s motion to dismiss
serves as a litmus test to whether the plaintiffs’ journey
down the path of litigation may proceed. The majority
has decided that the plaintiffs’ claim may continue on
its way. I, however, would argue that the trial court
properly should have stopped it in its tracks.
                             I
   As the statement of facts and procedural history pre-
sented in the majority opinion are accurate, I will only
introduce additional facts from the record as necessary.
I would first consider whether Nicholas was a traveler
on Route 113 within the meaning of § 13a-144 when he
rode his bicycle off Route 113 and onto the nearby
municipal sidewalk, a private driveway, and a private
lawn. In the majority’s view, Nicholas was still a traveler
on Route 113 when he moved onto the abutting sidewalk
and private property because his travel thereon was
‘‘incidental to’’ and ‘‘for a purpose connected with’’ his
previous travel on Route 113. In my view, Nicholas
ceased to be a traveler on Route 113 when he voluntarily
elected to maneuver his bicycle off of that highway.
Thus, the trial court improperly denied the motion to
dismiss on this ground because the record in this case
cannot support a finding that Nicholas retained his sta-
tus as a traveler when he willingly ceased to travel on
Route 113.
   This court has long recognized that in order to claim
the protections of § 13a-144, a plaintiff ‘‘must be on the
highway for some legitimate purpose connected with
travel thereon . . . .’’ Hay v. Hill, 137 Conn. 285, 289–
90, 76 A.2d 924 (1950). A plaintiff’s status as a traveler,
however, is not confined to the physical parameters of
the roadway itself if a traveler’s departure from the
established roadbed is ‘‘ ‘incidental’ ’’ to travel on the
state highway. Ferreira v. Pringle, 255 Conn. 330, 344,
766 A.2d 400 (2001); Hay v. Hill, supra, 289–90. Accord-
ingly, the relevant question for this court is whether a
traveler’s departure from the established roadway was
incidental to his travel upon the road itself. A person
loses his status as a traveler when he ‘‘voluntarily
depart[s] from the traveled way, and turn[s] aside from
his journey for a purpose in no way connected with his
passage over the highway.’’ O’Neil v. New Haven, 80
Conn. 154, 156, 67 A. 487 (1907). In such instances, even
if a person departs the state highway with the intention
to eventually resume his travels upon the highway, he
does not retain his status as a traveler merely because
he plans to later reenter the highway at some indefinite
future point. Id., 156–57.
   I agree with the majority that when Nicholas was
riding his bicycle along the paved shoulder of Route
113 he was a traveler. Where the majority and I differ is
on the question of whether Nicholas remained a traveler
within the ambit of § 13a-144 when he decided to leave
Route 113 due to an influx of oncoming vehicular traffic
and the bright glare of the oncoming vehicles’ head-
lights. The majority concludes that the incoming traffic
presented an ‘‘exigency’’ that required Nicholas to leave
the highway itself in order to continue his travels. I
disagree and would conclude that the record clearly
demonstrates that Nicholas voluntarily left Route 113
due to the heavy traffic, but then continued his journey
on the sidewalk and ceased to be a traveler on the state
highway. I also disagree that a traveler may claim the
protections of § 13a-144 when the exigency at issue is
self-created, such as Nicholas’ decision to ride his bicy-
cle on the improper side of Route 113 and thereby
directly face the glare of the headlights that convinced
him to depart the highway itself. Under this court’s
holding in O’Neil, when Nicholas left Route 113 for
another purpose, he ceased, as matter of law, to be a
traveler on the state highway. O’Neil v. New Haven,
supra, 80 Conn. 156–57.
   The complaint and the evidence demonstrate that
Nicholas left the paved shoulder of Route 113 and
steered his bicycle onto the adjacent sidewalk in order
to avoid oncoming traffic. When Nicholas pulled his
bicycle off of Route 113, he did not pause to wait for
traffic to die down in order to continue his journey
unimpeded by the oncoming vehicles. Rather, he contin-
ued cycling along the municipal sidewalk for approxi-
mately forty yards. When the sidewalk ended, he did
not return to the shoulder of Route 113. Rather, he
continued to ride over a private driveway and lawn
before ultimately falling into the culvert. The majority
suggests that the trial court’s denial of the motion to
dismiss must be upheld because nothing in the record
conclusively establishes Nicholas’ intended path once
he departed Route 113. See footnote 12 of the majority
opinion. But Nicholas’ exact trajectory upon departing
Route 113 is ultimately irrelevant. What is relevant is
that Nicholas deemed Route 113 too dangerous to con-
tinue riding along and exited the roadway and began
to ride his bicycle on the sidewalk instead. This is a
distinct purpose unrelated to travel on a state highway
and, therefore, under our holding in O’Neil, deprives
Nicholas of his status as a traveler within the purview
of § 13a-144.1
   In support of the notion that Nicholas’ passage over
the sidewalk, driveway, and private lawn were inciden-
tal to his passage over Route 113, the majority opinion
relies on several previous decisions of this court in
which we determined that a plaintiff who left the state
highway and was subsequently injured in an adjacent
area retained his or her status as a traveler. All of the
cited cases, however, are distinguishable from the pre-
sent case on the ground that in those cases the plaintiffs
exited the highway for an ancillary purpose to their
journey along the state highway, whereas in the present
case Nicholas left Route 113 and instead began to ride
his bicycle on the municipal sidewalk. See Serrano v.
Burns, 248 Conn. 419, 422, 429, 727 A.2d 1276 (1999)
(plaintiff slipped on ice after she exited vehicle that
had been driven off of state highway to use public
highway rest stop); Hay v. Hill, supra, 137 Conn. 286–87
(plaintiff was passenger who exited vehicle that
stopped on side of state highway; she fell into culvert
when she entered abutting grassy area to locate spot
to relieve herself); Griffith v. Berlin, 130 Conn. 84,
87, 32 A.2d 56 (1943) (inverted factual scenario where
plaintiff traveled on sidewalk and was injured when she
departed sidewalk and entered and fell upon shoulder of
highway). In those cases, the ‘‘exigencies of travel’’
required the plaintiffs, for one reason or another, to
enter an area adjacent to the physical roadway itself.
Furthermore, in none of those cases did the exigency
arise due to the plaintiff’s own decision to travel in
a manner contrary to established highway rules and
regulations. See General Statutes § 14-286b (a) (‘‘[e]very
person operating a bicycle upon a roadway shall ride
as near to the right side of the roadway as practicable’’).
In the present case, when faced with his own self-cre-
ated exigency of travel, Nicholas simply stopped travel-
ing on Route 113. In doing so, he forfeited his status
as a traveler on a state highway as a matter of law. See
O’Neil v. New Haven, supra, 80 Conn. 156–57.
    Additionally, at the time Nicholas rode his bicycle
into the culvert, he was properly a traveler on the side-
walk and not on Route 113. Contrary to the conclusions
of the majority opinion, I would agree with the defen-
dant’s argument that Nicholas’ fall into the culvert was
incidental to his travel on the municipal sidewalk and
not Route 113. Section 13a-144 only subjects the Com-
missioner of Transportation to liability for injuries aris-
ing from defects on highways and sidewalks that the
state has a duty to maintain. Tuckel v. Argraves, 148
Conn. 355, 358, 170 A.2d 895 (1961). In the present case,
the sidewalk along the side of Route 113 was maintained
by the town of Stratford, not the defendant. See Moleske
v. MacDonald, 109 Conn. 336, 341, 146 A. 820 (1929)
(‘‘[sidewalks] serve local convenience almost wholly
and have no relation to, nor do they contribute to, the
facilitating of that public travel [that] the [s]tate aims
to serve by the establishment of state aid and trunk
line roads between the towns and across the [s]tate’’).
   In some ways, the present case is analogous to Tuckel
v. Argraves, supra, 148 Conn. 356–57, in which the plain-
tiff was walking on a sidewalk maintained by the town
of East Hartford that abutted a state road when a road
sign maintained by the state fell on the plaintiff, thereby
injuring him. In upholding the trial court’s judgment in
favor of the defendant, this court noted that the plain-
tiff’s claim essentially sought to extend the state’s liabil-
ity to encompass travelers on municipal sidewalks who
are injured by conditions not on the sidewalk itself, but
the adjoining state highway. Id., 360. Determining that
the defendant was in no way responsible for the mainte-
nance of the sidewalk, this court rejected the plaintiff’s
claim. Id.
   The plaintiffs’ claim in the present case carries with
it some of the same implications as the claim we
addressed in Tuckel. As previously mentioned, the
record demonstrates that Nicholas had begun riding his
bicycle on the shoulder of Route 113 against traffic.
Given the amount of traffic on Route 113 at that point,
Nicholas and his companions left the shoulder of Route
113 and began to travel instead on the municipal side-
walk because ‘‘it would be safer for [them] to go on
the sidewalk.’’ Once the sidewalk ended, Nicholas con-
tinued to ride his bicycle over a private driveway and
lawn before falling into the culvert. Nicholas’ ensuing
injuries were, therefore, a byproduct of his travel along
the sidewalk, not of his prior travel along Route 113.2 By
recognizing the plaintiffs’ scenario as actionable under
§ 13a-144, the majority runs the risk of broadening the
current dimensions of liability under the statute and
welcoming innumerable highway defect claims brought
by persons who were injured not on state roads, but
on the municipal sidewalks that often flank them. As
previously stated in this dissenting opinion, it is the
long-standing principle of this court that when
addressing questions involving statutory waivers of sov-
ereign immunity, such waivers should be read narrowly
so that the state’s sovereign immunity is not unduly
eroded and ultimately diminished. See Stotler v. Dept.
of Transportation, supra, 313 Conn. 166; Chatterjee v.
Commissioner of Revenue Services, 277 Conn. 681, 691,
894 A.2d 919 (2006); Babes v. Bennett, 247 Conn. 256,
262, 721 A.2d 511 (1998); White v. Burns, supra, 213
Conn. 312–13.
   The majority posits that by concluding as such, I
have given insufficient consideration to the established
principle that when reviewing a motion to dismiss, we
must consider the allegations contained in the pleadings
in a light most favorable to the plaintiffs. I agree with
the majority that when reviewing a motion to dismiss
we generally construe the pleadings favorably on behalf
of the plaintiff. See Kozlowski v. Commissioner of
Transportation, supra, 274 Conn. 501. In the present
case, however, we are faced with a motion to dismiss
on the basis of sovereign immunity and must therefore
also employ the countervailing principle that statutory
waivers of sovereign immunity are to be construed nar-
rowly in favor of the state. See Stotler v. Dept. of Trans-
portation, supra, 313 Conn. 166. Indeed, this court’s
decision in Stotler is helpful in exploring the intersec-
tion between these two principles. In Stotler, the plain-
tiff brought a highway defect claim based on the
allegedly defective design of Route 44 across Avon
Mountain. Id., 159–60. The defendant moved to dismiss
the plaintiff’s action on the basis that her claim was
barred by the doctrine of sovereign immunity. Id., 160.
This court, while acknowledging that pleadings are to
be read in a light favorable to the plaintiff; id., 166;
upheld the Appellate Court’s decision in favor of the
defendant on the grounds that recognizing the plaintiff’s
alleged highway defect as actionable would ‘‘eviscer-
ate’’ the state’s sovereign immunity and greatly increase
the scope of its liability. Id., 184. In my view, the majori-
ty’s approach in the present case achieves the result
we avoided in Stotler by expanding the purview of the
state’s liability under § 13a-144 and diluting the state’s
sovereign immunity. For the foregoing reasons, I would
conclude that the trial court improperly denied the
defendant’s motion to dismiss on the basis that Nicholas
was a traveler on a state highway at the time of his
injuries.
                             II
  I next address the issue of whether the culvert itself
was a highway defect within the ambit of § 13a-144. I
disagree with the majority that the record in the present
case could support a finding that the culvert was such
a defect because the defendant reasonably should have
expected cyclists and pedestrians to travel in the culvert
and its surrounding area. Our case law and the record
in the present case mandate the conclusion that the
culvert, as a matter of law, is not a highway defect
because the defendant did not invite or encourage the
public to enter the culvert nor should the defendant
have reasonably expected the public to enter the cul-
vert, given its location. I would, therefore, conclude
that the trial court improperly denied the defendant’s
motion to dismiss on this ground.
   This court has long defined a highway defect as ‘‘[a]ny
object in, upon, or near the traveled path, which would
necessarily obstruct or hinder one in the use of the
road for the purpose of traveling thereon, or which,
from its nature and position, would be likely to produce
that result . . . .’’ (Internal quotation marks omitted.)
Kozlowski v. Commissioner of Transportation, supra,
274 Conn. 502–503; McIntosh v. Sullivan, 274 Conn.
262, 268–69, 875 A.2d 459 (2005). Highway defects are
not limited to the road itself but may include ‘‘objects
which have no necessary [connection] with the [road-
bed], or the public travel thereon, and which may
expose a person to danger, not as a traveler, but inde-
pendent of the highway . . . .’’ (Internal quotation
marks omitted.) Kozlowski v. Commissioner of Trans-
portation, supra, 503; Hewison v. New Haven, 34 Conn.
136, 143 (1867). A defect located outside of the parame-
ters of the highway, however, ‘‘must be so direct a
menace to travel over the way and so susceptible to
protection and remedial measures which could be rea-
sonably applied within the way that the failure to
employ such measures would be regarded as a lack of
reasonable repair.’’ Comba v. Ridgefield, 177 Conn. 268,
271, 413 A.2d 859 (1979).
   A highway defect not located in the roadway itself
must be located in an area that ‘‘the state either invites
or reasonably should expect the public to use . . . that
is not directly in the roadway but that is a necessary
incident to travel on the roadway . . . .’’ Kozlowski v.
Commissioner of Transportation, supra, 274 Conn.
504. An ‘‘important consideration,’’ therefore, in this
court’s analysis is whether the public is ‘‘likely, and in
fact encouraged’’ by the state to use the area incidental
to travel along the state highway. (Internal quotation
marks omitted.) Id., 505; Baker v. Ives, supra, 162 Conn.
302. Accordingly, ‘‘defective conditions located near the
roadway, but in areas unintended for travel, are not
highway defects within the ambit of the highway defect
statute.’’ Kozlowski v. Commissioner of Transporta-
tion, supra, 504.
   Our previous decisions in this area, many of which
the majority itself relies upon, clearly demonstrate
those off-highway defects that are within the scope of
liability under § 13a-144 and those that are not. The
most instructive case in this regard is Kozlowski, in
which the alleged highway defect was markedly similar
to that alleged in the present case. Id., 504. In Kozlowski,
the plaintiff, a construction worker performing highway
repairs, was injured when he stepped on a defective
catch basin cover and plummeted into the depths of
the catch basin itself. Id., 499. The catch basin was
located in a grassy area adjacent to the roadway and
was indicated on the road itself by wooden posts placed
to prevent motorists from driving their vehicles over
the basin. Id., 504. The presence of the basin was
obscured by ‘‘heavy shrubbery.’’ Id. This court deter-
mined, as a matter of law, that given the catch basin’s
location and features, the public was ‘‘neither invited
nor expected to traverse the catch basin area.’’ Id., 505.
Yet, despite the pronounced similarities between the
overgrown catch basin in Kozlowski and the overgrown
culvert in the present case, the majority determines that
the culvert could be construed as an area the public
was expected to enter.
   This court’s other decisions addressing this question
bolster my conclusion that the defendant reasonably
should not have expected the public to enter the culvert
during their travels. In Chazen v. New Britain, 148
Conn. 349, 351, 170 A.2d 891 (1961), the plaintiff was
injured when, after parking his automobile in a desig-
nated parking space, he entered an overgrown grassy
embankment to reach a nearby public park, rather than
continue along the paved public street as his passengers
did. Upon entering the embankment, the plaintiff sus-
tained injuries when he stepped onto a drainage ditch
that was hidden by overgrown weeds and grass. Id.,
351–52. We concluded that the drainage ditch did not
constitute a defect because the embankment was not
intended for public travel and that the plaintiff departed
the ‘‘traveled way’’ that was intended for travelers in
that area. Id., 354. As both Kozlowski and Chazen dem-
onstrate, areas similar to the culvert in the present case
are not intended for public travel and the defendant
would not reasonably expect travelers to enter such
areas.
   The majority relies on this court’s decision in Hay
v. Hill, supra, 137 Conn. 286–91, to support its conclu-
sion that the culvert in the present case could be a
highway defect. Indeed, the defect in Hay bears some
similarity to the one alleged in the present case. In Hay,
the plaintiff was injured when she fell into an open,
unguarded culvert located between eight and twelve
feet from the shoulder of the road and covered by shrub-
bery. Id., 287–88. Our decision in Hay, however, is dis-
tinguishable from the present case in several key
aspects. First, of critical bearing on our decision in
Hay is that the culvert into which the plaintiff fell was
unmarked, despite the state’s practice at that time of
placing posts on the road side of culverts to demarcate
their existence. Id., 287. There were numerous other
culverts in the vicinity where the plaintiff sustained her
injuries, and every other culvert but one was marked
in such a fashion. Id. In the present case, the culvert’s
presence was indicated by three wooden posts on the
road. Second, the procedural posture of the appeal in
Hay differs from the present case. In Hay, the jury had
returned a verdict against the defendant, and this court
simply concluded that the jury reasonably could have
concluded that ‘‘in view of the actual practice of the
defendant, that he should have corrected the defect
. . . .’’ Id., 289. Conversely, in the present case we are
faced with an interlocutory appeal from the trial court’s
decision on a motion to dismiss that raised a claim of
sovereign immunity. See Miller v. Egan, supra, 265
Conn. 303 n.2. Third, given the procedural context of
Hay, that case did not involve—nor did this court
address—the threshold question of sovereign immunity
that exists in the present case. The majority discounts
the significance of the procedural differences between
Hay and the present case by suggesting that the ultimate
issue in each case is the same. The vantage points,
however, from which this court analyzed the facts in
Hay and the facts in the present case are different.
In Hay, this court viewed the facts from the point of
determining whether a jury verdict was reasonably sup-
ported by the evidence, whereas in the present case,
we view them to determine whether the plaintiff has
overcome the state’s inherent sovereign immunity.
  Only those off-road areas that the state invites the
public to enter and use may give rise to a highway
defect under our case law. In Baker v. Ives, supra, 162
Conn. 301–302, we determined that the plaintiff had a
cognizable claim when she parked in a public parking
area and was injured while crossing a dirt and grassy
area covered in ice and snow that separated the public
parking area from the nearby sidewalk. Central to our
determination in Baker was the fact that the public was
encouraged and reasonably expected to use the area
in which the plaintiff was injured. Id. This same vein
of reasoning runs through our other decisions in which
we have determined that a condition outside the actual
highway amounted to a highway defect actionable
under § 13a-144 or a road defect actionable under Gen-
eral Statutes § 13a-149. See Ferreira v. Pringle, supra,
255 Conn. 332, 352 (action for injuries sustained due
to severed signpost stub located in grassy strip along
edge of highway where plaintiff and other bus passen-
gers were encouraged to disembark should have been
brought under § 13a-149 for road defect); Serrano v.
Burns, supra, 248 Conn. 422 (plaintiff injured in parking
lot of public rest stop located along state highway); see
generally Alston v. New Haven, 134 Conn. 686, 689, 60
A.2d 502 (1948) (source of plaintiff’s injuries was hole
in public sidewalk that public was expected to use when
crossing street); Novicki v. New Haven, 47 Conn. App.
734, 740, 709 A.2d 2 (1998) (‘‘reasonably anticipated’’
that plaintiff and public would use walkway on public
property leading to public school building).
   The facts of the present case amply demonstrate that
the defendant did not encourage the public to utilize
the culvert area nor would the defendant have expected
the public to do so in the course of their travels along
Route 113. The culvert at issue was located approxi-
mately nine feet from the paved portion of Route 113.3
Three wooden posts mark the presence of the culvert
from Route 113, similar to the catch basin in Kozlowski
v. Commissioner of Transportation, supra, 274 Conn.
504, presumably so that motorists do not drive their
vehicles off the road and into the culvert. Indeed, the
record demonstrates that there was room on Route 113
and its shoulder for motorists, bicyclists, or pedestrians
to pass safely by the culvert while remaining on Route
113. The area surrounding the culvert off of Route 113
further demonstrates that the defendant in no way
encouraged use of this area. In fact, the culvert was
itself buttressed by private property. Thus, for the pub-
lic to access the culvert, individuals would be required
to traverse property, which by its very nature, is not
open for public use or travel. This is evident in that the
municipal sidewalk on which Nicholas was riding ended
once it reached the private driveway and lawn and did
not continue thereafter. The present case is therefore
analogous to Chazen v. New Britain, supra, 148 Conn.
354, where the drainage ditch on which the plaintiff fell
was located off the road and therefore was not in an
area where the public was invited or expected to travel.
  In sum, I believe that our prior decisions in Kozlowski
and Chazen provide clear guidance on the present issue.
In those cases, the alleged highway defects were sub-
stantially similar to that in the present case, and this
court determined that as a matter of law those condi-
tions were not actionable highway defects for the pur-
poses of § 13a-144 or what is now § 13a-149. In my view,
nothing in the present case would lead to a conclusion
any different from those that this court reached in Koz-
lowski and Chazen. The culvert was not in an area that
the defendant invited or encouraged the public to use.
To reach the culvert, Nicholas voluntarily departed both
Route 113 and the nearby sidewalk, places where the
defendant would expect the public to travel, and
entered a private driveway and lawn. ‘‘Since it is not
intended that there shall be travel on such areas, travel-
ers who leave the way provided for them and attempt
to cross such areas may not assume that the areas are
free from danger or unusual conditions, as travelers
may do in the use of the traveled way.’’ Chazen v. New
Britain, supra, 148 Conn. 354.
   Accordingly, I would conclude that, because the
plaintiffs failed to demonstrate that the culvert was a
highway defect within the ambit of § 13a-144, the trial
court improperly denied the defendant’s motion to dis-
miss. The majority opinion reaches the opposite conclu-
sion on both this point and the question of whether
Nicholas was a traveler at the time of his injury. I there-
fore respectfully dissent.
   1
     The majority speculatively suggests that once the sidewalk ended, Nicho-
las’ continued route across the driveway and lawn may have been an ‘‘inad-
vertent mistake . . . .’’ See footnote 25 of the majority opinion. Regardless
of whether Nicholas’ route was accidental or not, the fact remains that at
that point in time, Nicholas had already voluntarily left Route 113 and ceased
to be a traveler thereon as a matter of law. The majority’s rationale, which
allows the injuries that Nicholas sustained after perhaps mistakenly riding
off of a municipal sidewalk to be linked back to his previous travel upon
a state highway, will result in a temporal and geographic expansion of the
state’s liability. It is true that in the present case Nicholas’ injuries occurred
in a location relatively close to Route 113 and soon after his departure from
the highway. The majority’s reasoning, however, would be readily applicable
to the claims of plaintiffs whose departure from a state highway had occurred
much earlier before they were injured and at a location much further from
the state highway. Such a result will invite highway defect claims in which
the actual connection to a state highway is even more tangential than in
the present case.
   2
     Individuals who are injured while traveling on municipal sidewalks or
roads are not without recourse under the laws of the state. General Statutes
§ 13a-149 authorizes individuals to bring defective road claims, substantially
similar to those authorized by § 13a-144, against municipalities.
   3
     The parties do not dispute that the culvert was located within the state
right-of-way. As the majority correctly notes, however, whether a plaintiff’s
alleged injury occurred within the confines of the state right-of-way is merely
a threshold inquiry as to whether § 13a-144 applies at all. See footnote 20
of majority opinion.